Citation Nr: 0836307	
Decision Date: 10/22/08    Archive Date: 10/27/08

DOCKET NO.  07-30 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active service from July 1953 to June 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision issued by 
the Regional Office (RO) of the Department of Veterans 
Affairs (VA) located in St. Paul, Minnesota.

In May 2008 the veteran testified at a hearing before the 
undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record.  Evidence pertinent to the matter 
on appeal was received contemporaneously with the veteran's 
May 2008 Board hearing.  The veteran has waived initial RO 
consideration of this evidence.


FINDING OF FACT

Throughout the rating period on appeal, the veteran has had 
bilateral hearing loss manifested by no worse than level III 
hearing acuity in the right ear and level II hearing acuity 
in the left ear.


CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 4.7, 4.85, 4.86 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005); rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

As the July 2006 rating decision granted service connection 
for bilateral hearing loss, such claim is now substantiated.  
As such, the filing of a notice of disagreement as to the 
initial rating assigned does not trigger additional notice 
obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. 
§ 3.159(b)(3) (effective May 30, 2008) per 73 Fed. Reg. 23353 
to 23356 (April 30, 2008).  Rather, the veteran's appeal as 
to the initial rating assignment triggers VA's statutory 
duties under 38 U.S.C.A. §§ 5104 and 7105, as well as 
regulatory duties under 38 C.F.R. § 3.103.  As a consequence, 
VA is only required to advise the veteran of what is 
necessary to obtain the maximum benefits allowed by the 
evidence and the law.

A September 2007 statement of the case (SOC), and an April 
2008 RO letter, set forth the relevant diagnostic code (DC) 
for consideration in rating the veteran's hearing loss, and 
the veteran was informed of what was needed to obtain a 
schedular rating above the disability evaluation that the RO 
had assigned.  

In April 2006 the veteran received notice regarding the 
assignment of a disability rating and/or effective date in 
the event of an award of VA benefits.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Duty to Assist

The veteran's service treatment records are associated with 
the claims file, as are VA and private records.  The veteran 
has undergone VA examinations that have addressed the medical 
matters presented by this appeal.  The veteran provided 
testimony at a May 2008 Board hearing, the transcript of 
which is of record.  The record also contains the veteran's 
written statements in support of his appeal.  The Board has 
carefully reviewed such statements and concludes that he has 
not identified further evidence not already of record.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.  VA's duties to notify 
and assist are met.  Accordingly, the Board will address the 
merits of the claim.

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Because the instant 
appeal is from the initial rating assigned with the grant of 
service connection, the possibility of "staged" ratings for 
separate periods during the appeal period, based on the facts 
found, must be considered.  Fenderson v. West, 12 Vet. App. 
119 (1999).

When a question arises as to which of two ratings applies 
under a particular code, the higher rating is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 
3.102, 4.3.

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, all the evidence of record.  Indeed, the Federal 
Circuit has held that the Board must review the entire 
record, but does not have to discuss each piece of evidence.  
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  
Therefore, the Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to this claim.

The severity of a hearing loss disability is determined by 
applying the criteria set forth at 38 C.F.R. § 4.85.  Under 
these criteria, evaluations of bilateral hearing loss range 
from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000 and 
4,000 cycles per second.

To evaluate the degree of disability from defective hearing, 
the rating schedule establishes eleven auditory acuity levels 
from level I for essentially normal acuity through level XI 
for profound deafness.  38 C.F.R. § 4.85.  To evaluate an 
individual's level of disability, Table VI is used to assign 
a Roman numeral designation for hearing impairment based on a 
combination of the percent of speech discrimination and the 
pure tone threshold average.  38 C.F.R. § 4.85(b).  Table VII 
is used to determine the percentage evaluation by combining 
the Roman numeral designations for hearing impairment for 
each ear.  38 C.F.R. § 4.85(e).

If the puretone threshold at each of the specified 
frequencies of 1000, 2000, 3000, and 4000 Hertz is 55 
decibels or more, an evaluation can be based either on Table 
VI or Table VIa, whichever results in a higher evaluation.  
38 C.F.R. § 4.86(a).

When the puretone threshold is 30 decibels or less at 1000 
Hertz and 70 decibels or more at 2000 Hertz, the Roman 
numeral designation for hearing impairment will be chosen 
from either Table VI or Table VIa, whichever results in the 
higher numeral, and that numeral will then be elevated to the 
next higher Roman numeral.  38 C.F.R. § 4.86(b).

In May 2006 the veteran underwent a VA audiological 
examination.  Pure tone thresholds, in decibels, were as 
follows:



HERTZ



1000
2000
3000
4000
RIGHT
40
60
65
70
LEFT
40
60
60
65

The average pure tone threshold at 1,000, 2,000, 3,000, and 
4,000 Hertz was 59 decibels in the right ear and 56 decibels 
in the left ear.  Speech recognition ability, using the 
Maryland CNC test, was 90 percent in the right ear and 86 
percent in the left ear.  The audiological findings 
correspond to a level III hearing in the right ear and level 
II hearing in the left ear.  38 C.F.R. § 4.85, Table VI.  
Under Table VII, a designation of level III hearing in the 
right ear and level II hearing in the left ear yields a 
noncompensable evaluation.  38 C.F.R. § 4.85, Diagnostic Code 
6100.

In September 2007 the veteran underwent a VA audiological 
examination.  Pure tone thresholds, in decibels, were as 
follows:



HERTZ



1000
2000
3000
4000
RIGHT
30
45
55
60
LEFT
30
50
55
55

The average pure tone threshold at 1,000, 2,000, 3,000, and 
4,000 Hertz was 47.5 decibels in the right ear and 47.5 
decibels in the left ear.  Speech recognition ability, using 
the Maryland CNC test, was 80 percent in the right ear and 88 
percent in the left ear.  The audiological findings 
correspond to a level III hearing in the right ear and level 
II hearing in the left ear.  38 C.F.R. § 4.85, Table VI.  
Under Table VII, a designation of level III hearing in the 
right ear and level II hearing in the left ear yields a 
noncompensable evaluation.  38 C.F.R. § 4.85, Diagnostic Code 
6100.

Consideration has also been given to section 4.86 for 
exceptional patterns of hearing impairment, but this section 
is not applicable to the May 2006 and September 2007 
examination findings.  Pure tone threshold levels were 
neither 55 dB or higher at each of the four frequencies, 
i.e., at 1000, 2000, 3000 and 4000 hertz, nor were they 30 dB 
or less at 1,000 hertz and 70 dB or more at 2000 hertz.  38 
C.F.R. § 4.86(a) & (b).

The veteran has submitted a private audiological evaluation 
dated in March 2006.  However, the audiological reports 
contain uninterrupted results of his pure tone threshold 
evaluation.  The Board is precluded from interpreting pure 
tone threshold results in order to determine the severity of 
the veteran's current hearing loss disability.  Kelly v. 
Brown, 7 Vet. App. 471, 474 (1995) (holding that neither the 
Board nor the RO may not interpret graphical representations 
of audiometric data).  The private audiological evaluations 
(such as the ones dated in 1956 and 1992) are relevant as 
medical history only, as they predate the rating period on 
appeal which began in March 2006, pursuant to the effective 
date of the award of service connection.

At the May 2008 Board hearing, the veteran indicated that he 
had difficulties talking to his grandchildren and was not 
allowed to use the phone at work due to his hearing problem 
(Transcript, page 5).  The veteran stated his belief 
(Transcript, page 9) that he had lost some of his newer 
dental patients due to difficulties that he had in 
understanding them.  He also indicated (Transcript, page 10) 
that his hearing problems posed difficulties for him in 
learning new dental procedures, as he was unable to 
adequately understand presenting lecturers.  He stated 
(Transcript, pages 11, 13) that it was hard to know whether 
he had lost income in his dental practice as a result of his 
hearing problems as he worked only part-time and worked for 
his son.

The Board in no way discounts the difficulties that the 
veteran experiences as a result of his hearing loss, and the 
veteran's May 2008 Board hearing testimony and statements 
have been noted and reviewed.  However, the assignment of 
disability ratings for hearing impairment is derived by a 
mechanical application of the rating schedule to the numeric 
designation assigned after audiometry results are obtained.  
Hence, the Board has no discretion in this matter and must 
predicate its determination on the basis of the results of 
the audiology studies of record.  Lendenmann v. Principi, 3 
Vet. App. 345 (1992).  In other words, the Board is bound by 
law to apply VA's rating schedule based on the veteran's 
audiometry results. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In sum, an initial compensable rating for bilateral hearing 
loss is not warranted at any time during the appeal.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54- 56 (1990).

As for extraschedular consideration, the threshold 
determination is whether the disability picture presented in 
the record is adequately contemplated by the rating schedule.  
Thun v. Peake, 22 Vet. App. 111 (2008).  The Board finds that 
the veteran's disability picture is not so unusual or 
exceptional in nature as to render his schedular rating 
inadequate.  The veteran's hearing loss has been evaluated 
under the applicable diagnostic code that has specifically 
contemplated the level of occupational impairment caused by 
his hearing loss.  The evidence, including the veteran's May 
2008 Board hearing testimony, does not reflect that the 
veteran's hearing loss has caused marked interference with 
employment, or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Therefore, 
referral for assignment of an extra-schedular evaluation in 
this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 
95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

An initial compensable rating for bilateral hearing loss is 
denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


